MICROLIN BIO INC.

NONQUALIFIED STOCK OPTION AGREEMENT

 

Notice of Stock Option Grant

 

MicroLin Bio Inc., a Delaware corporation (the "Company"), grants to the Grantee
named below, in accordance with the terms of the Microlin Bio Inc. Equity
Incentive Plan (the "Plan") and this Nonqualified Stock Option Agreement (this
"Agreement"), an option (the "Stock Option") to purchase the number of Shares at
the exercise price per share ("Exercise Price") as follows:

 

Name of Grantee: John N. Bonfiglio Number of Shares: 10,000 Exercise Price:
$12.65 per Share Date of Grant: December 31, 2013 Vesting Dates: First
anniversary of the Date of Grant and the first day of each month between the
first and fourth anniversaries of the Date of Grant

 

Terms of Agreement

 

1.      Grant of Stock Option. Subject to and upon the terms, conditions and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee as of the Date of Grant this Stock Option to purchase the
number of Shares at the Exercise Price as set forth above. This Stock Option is
intended to be a nonqualified stock option and shall not be treated as an
"incentive stock option" within the meaning of that term under Section 422 of
the Code.

 

2.      Vesting of Stock Option.

 

(a)                Unless and until terminated as hereinafter provided, the
Stock Option shall vest and become exercisable as follows:

 

(i)     With respect to twenty-five percent (25%) of the Shares subject to the
Stock Option, on the first anniversary of the Date of Grant, provided that the
Grantee shall have remained in the continuous employment or other service of the
Company or a Subsidiary through such Vesting Date; and

 

(ii)   With respect to seventy-five percent (75%) of the Shares subject to the
Stock Option, ratably, on the first day of each month between the first
anniversary of the Date of Grant and the fourth anniversary of the Date of
Grant, provided that the Grantee shall have remained in the continuous
employment or other service of the Company or a Subsidiary through each such
Vesting Date.

 

   

   

 

(b)               Notwithstanding the provisions of Section 2(a), the Stock
Option will become immediately vested and exercisable in full if, prior to the
applicable Vesting Date: (i) the Grantee's employment or service with the
Company and its Subsidiaries terminates by reason of the Grantee's death or
"Disability" (defined as permanent and total disability within the meaning of
Section 22(e)(3) of the Code); or (ii) the Grantee's employment or service is
terminated within two years after a Change in Control: (A) by the Company and
its Subsidiaries without Cause and not as a result of Disability; or (B) by the
Grantee for Good Reason (defined as in Section 2(c) of this Agreement).

 

(c)                For purposes of this Agreement, "Good Reason" shall mean the
occurrence of any of the following without the Grantee's consent: (i) a material
reduction of the Grantee's annual base salary; (ii) a material reduction in the
Grantee's title, authority, responsibilities or reporting relationship as in
effect immediately prior to the Change in Control; or (iii) the Company's
requirement that in order to perform his obligations to the Company, the Grantee
must relocate his residence to a location more than fifty (50) miles from the
Grantee's principal office location immediately prior to a Change in Control. A
termination of the Grantee's employment or service by the Grantee shall not be
deemed to be for Good Reason unless (x) the Grantee gives notice to the Company
of the existence of the event or condition constituting Good Reason within 60
calendar days after such event or condition initially occurs or exists, and (y)
the Company fails to cure such event or condition within 30 calendar days after
receiving such notice.

 

(d)               For purposes of this Agreement, the continuous employment or
service of the Grantee with the Company and its Subsidiaries shall not be deemed
to have been interrupted, and the Grantee shall not be deemed to have ceased to
be an employee of, or service provider to, the Company and its Subsidiaries, by
reason of the transfer of his employment or service among the Company and its
Subsidiaries or a leave of absence approved by the Board.

 

3.      Forfeiture of Stock Option.

 

(a)                To the extent that the Stock Option has not yet vested
pursuant to Section 2 above, it shall be forfeited automatically without further
action or notice if the Grantee ceases to be employed by, or to provide services
to, the Company and its Subsidiaries prior to the applicable Vesting Date other
than as provided in Section 2(b).

 

(b)               The provisions of Section 17 of the Plan regarding forfeiture
of Awards shall apply to the Stock Option and any Shares delivered hereunder.
This Section 3(b) shall survive and continue in full force in accordance with
its terms notwithstanding any termination of the Grantee's employment or service
or the exercise of the Stock Option as provided herein.

 

4.      Exercise of Stock Option.

 

(a)                To the extent that the Stock Option has become vested and
exercisable in accordance with this Agreement, it may be exercised in whole or
in part from time to time by written notice to the Company stating the number of
whole Shares for which the Stock Option is being exercised, the intended manner
of payment, and such other provisions as may be required by the Company. The
Stock Option may be exercised, during the lifetime of the Grantee, only by the
Grantee, or in the event of his legal incapacity, by his guardian or legal
representative acting on behalf of the Grantee in a fiduciary capacity under
state law and/or court supervision. If the Grantee dies before the expiration of
the Stock Option, all or part of this Stock Option may be exercised (prior to
expiration) by the personal representative of the Grantee or by any person who
has acquired this Stock Option directly from the Grantee by will, bequest or
inheritance, but only to the extent that the Stock Option was vested and
exercisable upon the Grantee's death.

 2 

   

 

(b)               The Exercise Price is payable in cash or by certified or
cashier's check or other cash equivalent acceptable to the Board payable to the
order of the Company.

 

5.      Term of Stock Option. Subject to Section 3(b) hereof, the Stock Option
will terminate on the earliest of the following dates (the "Expiration Date"):

 

(a)                Twelve (12) months after the termination of the Grantee's
employment or service as a result of death or Disability;

 

(b)               Immediately upon termination of the Grantee's employment or
service by the Company for Cause;

 

(c)                Ninety (90) days after the termination of the Grantee 's
employment or service for any other reason; or

(d)               Midnight on the day immediately preceding the tenth
anniversary of the Date of Grant.

  

6.      Delivery of Shares. Subject to the terms and conditions of this
Agreement and the Plan, Shares shall be issuable to the Grantee as soon as
administratively practicable following the date the Grantee (a) exercises the
Stock Option in accordance with Section 4 hereof, (b) makes full payment to the
Company of the Exercise Price and (c) makes arrangements satisfactory to the
Company (or any Subsidiary, if applicable) for the payment of any required
withholding taxes related to the exercise of the Stock Option. The Grantee shall
not possess any incidents of ownership (including, without limitation, dividend
or voting rights) in the Shares until such Shares have been issued to the
Grantee in accordance with this Section 6.

 

7.      Transferability. The Stock Option may not be sold, exchanged, assigned,
transferred, pledged, encumbered or otherwise disposed of by the Grantee;
provided that the Grantee's rights with respect to such Stock Option may be
transferred by will or pursuant to the laws of descent and distribution. Any
purported transfer or encumbrance in violation of the provisions of this Section
7 shall be void, and the other party to any such purported transaction shall not
obtain any rights to or interest in such Stock Option.

 

8.      Restrictions on Resale. Unless and until registered under the Securities
Act of 1933, as amended (the "Securities Act"), any Shares purchased pursuant to
the Stock Option will be illiquid and will be deemed to be "restricted
securities" for purposes of the Securities Act. Accordingly, any such Shares may
be sold only in compliance with the registration requirements of the Securities
Act or an exemption therefrom and may need to be held indefinitely. Unless and
until the Shares have been registered under the Securities Act, each certificate
evidencing any of the Shares shall bear a restrictive legend specified by the
Company.

 

 3 

   

 

9.      Company's Right to Repurchase Shares.

 

(a)                The Company shall have the right (the "Repurchase Right") to
repurchase all, but not less than all, of the Shares purchased by the Grantee
pursuant to the Stock Option, upon written notice to the Grantee within ninety
(90) days after the termination of the Grantee's employment or service with the
Company and its Subsidiaries, voluntarily or involuntarily, for any reason
whatsoever other than by the Company for Cause, including as a result of death
or Disability. The Repurchase Right shall be exercised by the Company by giving
the holder of the Shares written notice of its intention to exercise the
Repurchase Right, and, together with such notice, tendering to the holder an
amount equal to the Fair Market Value of the Shares. Upon timely exercise of the
Repurchase Right in the manner provided in this Section 9(a), the holder of the
Shares shall deliver to the Company any stock certificate or certificates
representing the Shares being repurchased, duly endorsed and free and clear of
any and all liens, charges and encumbrances. If Shares are not repurchased under
the Repurchase Right, the Grantee and his successor in interest, if any, will
continue to hold the Shares subject to all of the provisions of this Agreement
and the Plan.

 

(b)               In the event that the Company or a Subsidiary terminates the
Grantee's employment or service for Cause, the Company's rights with respect to
any Shares purchased by the Grantee pursuant to the Stock Option shall be
governed by Section 3(b) of this Agreement and Section 17 of the Plan.

 

10.  No Right to Continued Employment or Service. Nothing contained in this
Agreement shall confer upon the Grantee any right with respect to continuance of
employment by or service with the Company and its Subsidiaries, nor limit or
affect in any manner the right of the Company and its Subsidiaries to terminate
the employment or service of the Grantee or adjust the Grantee's compensation.

 

11.  Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan or arrangement maintained by
the Company or a Subsidiary.

 

12.  Taxes and Withholding. The Grantee shall pay to the Company, or make
arrangements satisfactory to the Company for payment of, any federal, state,
local or other taxes that the Company or any Subsidiary is required to withhold
in connection with the delivery of Shares under this Agreement. The obligation
of the Company to deliver Shares under this Agreement shall be conditioned on
such payment or arrangements, and the Company and its Subsidiaries shall, to the
extent permitted by Applicable Law, have the right to deduct any such taxes from
any payment otherwise due to the Grantee.

 

13.  Compliance with Applicable Law. The Company shall make reasonable efforts
to comply with Applicable Law (including applicable federal and state securities
laws) with respect to the Stock Option; provided that, notwithstanding any other
provision of this Agreement, and only to the extent permitted under Section 409A
of the Code, the Company shall not be obligated to deliver any Shares pursuant
to this Agreement if the delivery thereof would result in a violation of
Applicable Law.

 4 

   

 

14.  Adjustments. The Exercise Price and the number and kind of shares of stock
covered by this Agreement shall be subject to adjustment as provided in Section
13 of the Plan.

 

15.  Amendments. Subject to the terms of the Plan, the Board may modify this
Agreement upon written notice to the Grantee. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto. Notwithstanding the foregoing, no amendment of the Plan or
this Agreement shall adversely affect the rights of the Grantee under this
Agreement in a material way without the Grantee's consent, except as otherwise
may be provided in the Plan.

 

16.  Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

17.  Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan, including the forfeiture provisions of Section 17 of the Plan. This
Agreement and the Plan contain the entire agreement and understanding of the
parties with respect to the subject matter contained in this Agreement, and
supersede all prior written or oral communications, representations and
negotiations in respect thereto . In the event of any inconsistency between the
provisions of this Agreement and the Plan, the Plan shall govern. Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan. The Board shall have the right to determine any questions which arise
in connection with the grant of the Stock Option.

 

18.  Successors and Assigns. Without limiting Section 7 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

 

19.     Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, excluding any
conflicts or choice of law rule or principle that might otherwise refer
interpretation or enforcement of the Agreement to the substantive law of another
jurisdiction.

 

20.  Use of Grantee's Information. Information about the Grantee and the
Grantee's participation in the Plan may be collected, recorded and held, used
and disclosed for any purpose related to the administration of the Plan. The
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Grantee's country or
elsewhere, including the United States of America . The Grantee consents to the
processing of information relating to the Grantee and the Grantee's
participation in the Plan in any one or more of the ways referred to above.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 5 

   

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Date of Grant.

 

 

MICROLIN BIO INC.

 

 

By: /s/ Joseph Hernandez

Joseph Hernandez

Executive Chairman

 

 

The undersigned Grantee hereby acknowledges receipt of a copy of the Plan. The
Grantee represents that he is familiar with the terms and provisions of the
Plan, has had an opportunity to obtain the advice of counsel prior to executing
this Agreement, and hereby accepts the Stock Option on the terms and conditions
set forth herein and in the Plan.

 

GRANTEE

 

 

/s/ John N. Bonfiglio

John N. Bonfiglio

 6 

   

